                                   U.S. PROBATION OFFICE

                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TENNESSEE

              Request for Modifying the Conditions or Term of Supervision
                             with Consent of the Offender
   Name of Offender:      Lester Allen Barnes            Docket Number:         3:13-CR-00117-001

   Name of Sentencing Judicial Officer:        The Honorable Thomas A. Varlan
                                               United States District Judge

   Date of Original Sentence:            March 3, 2015

   Original Offense:           Counts 1-3: Distribution of Oxycodone
                               Count 4: Possession With Intent to Distribute Oxycodone
                               Count 5: Possession of a Firearm in Furtherance of a Drug Trafficking
                               Offense
                               Count 6: Felon in Possession of Firearms and Ammunition

   Class:   Counts 1-4, 6: C Felonies                        Criminal History Category:      II
            Count 5: A Felony

   Original Sentence:     106 months imprisonment, followed by three (3) years supervised release

   Compassionate Release – July 7, 2020: Original sentence reduced to Time Served plus 14 days,
   additional term of supervised release equal to the unserved portion of the original term of
   imprisonment, which is to conclude on May 29, 2022. The defendant’s original term of supervised
   release will follow this term of supervised release.

   Type of Supervision: Supervised Release

   Date Supervision Commenced:          July 9, 2020

   Date Supervision Expires:            May 22, 2022 (Compassionate Release supervision expires)

   Assistant U.S. Attorney: Cynthia F. Davidson

   Defense Attorney:           Jonathan A. Moffatt

                          *****************************************

                                PETITIONING THE COURT



Case 3:13-cr-00117-TAV-HBG Document 98 Filed 02/05/21 Page 1 of 3 PageID #: 1412
  REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION
  WITH CONSENT                                                   PAGE 2
  Barnes, Lester Allen                  Docket Number: 3:13-CR-00117-001

   To modify the conditions of supervision as follows:

   Special Condition Number Two (2) to be removed which states:

          The defendant shall be placed on home detention for a period of twelve (12) months, to
          commence immediately upon release from the Bureau of Prisons. If the BOP does not
          quarantine defendant prior to release, he shall be placed on home detention for a period of
          twelve (12) months, to commence within fourteen (14) days following his fourteen-day self-
          quarantine. During this time, he shall remain at his place of residence except for employment
          and other activities approved in advance by the probation officer. He shall maintain a
          telephone at his place of residence without any “call forwarding,” “Caller ID,” “call waiting,”
          modems, answering machines, cordless telephones or other special services for the above
          period. He shall wear an electronic device and shall observe the rules specified by the
          Probation Department. The defendant shall pay for this service.

                                                 CAUSE

   On March 3, 2015, in the United States District Court for the Eastern District of Tennessee, Mr.
   Barnes was sentenced to 106 months imprisonment, followed by three (3) years supervised release
   for the offenses of Distribution of Oxycodone (three counts), Possession With Intent to Distribute
   Oxycodone, Possession of a Firearm in Furtherance of a Drug Trafficking Offense, and Felon in
   Possession of Firearms and Ammunition. On July 7, 2020, Mr. Barnes was granted a
   compassionate release, which reduced his sentence to Time Served plus fourteen (14) days. He was
   then placed on an additional term of supervised release equal to the unserved portion of the original
   term of imprisonment, which is to conclude on May 29, 2022. The defendant’s original term of
   supervised release will follow this term of supervised release.

   As a special condition of his compassionate release term of supervised release, Mr. Barnes was
   ordered to submit to home detention with electronic monitoring for a term of twelve (12) months.
   Mr. Barnes was placed on electronic monitoring on July 27, 2020, and has completed six (6)
   months of home detention with no compliance issues. Mr. Barnes continues to suffer from several
   health issues and has recently received health insurance; therefore, he has been attending medical
   appointments and undergoing medical procedures, including a recent heart stint. In addition to his
   compliance with his home detention condition, Mr. Barnes has been compliant with all other
   conditions of his supervised release.

   Based upon the above circumstances, it is recommended that Mr. Barnes’ conditions of supervision
   be modified to remove Special Condition Number Two, which requires him to remain on home
   detention with electronic monitoring for twelve (12) months. On January 27, 2021, this officer
   notified Assistant United States Attorney Cynthia Davidson of this recommendation, and she
   expressed no objection.




Case 3:13-cr-00117-TAV-HBG Document 98 Filed 02/05/21 Page 2 of 3 PageID #: 1413
  REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION
  WITH CONSENT                                                   PAGE 3
  Barnes, Lester Allen                  Docket Number: 3:13-CR-00117-001


                                                   Respectfully submitted,



                                                                                   1/27/2021
                                                   _____________________________________
                                                   _________________________
                                                   Amber DD. Wilson                   Date
                                                   United States Probation Officer

   APPROVED:


   ____________________________01/27/2021
   ______________________________________
   Paul
   P l R.
        R Harris
          H i                          Date
   Supervising United States Probation Officer

   ADW: mfw


  ORDER OF THE COURT:

  The conditions of supervision are hereby modified as follows: Special Condition Number Two
  (2) be removed, which states:

        The defendant shall be placed on home detention for a period of twelve (12) months, to
        commence immediately upon release from the Bureau of Prisons. If the BOP does not
        quarantine defendant prior to release, he shall be placed on home detention for a period of
        twelve (12) months, to commence within fourteen (14) days following his fourteen-day
        self-quarantine. During this time, he shall remain at his place of residence except for
        employment and other activities approved in advance by the probation officer. He shall
        maintain a telephone at his place of residence without any “call forwarding,” “Caller ID,”
        “call waiting,” modems, answering machines, cordless telephones or other special services
        for the above period. He shall wear an electronic device and shall observe the rules
        specified by the Probation Department. The defendant shall pay for this service.

  ,7,66225'(5('

  ENTER.

                                         ___________________________________
                                         UNITED STATES DISTRICT JUDGE




Case 3:13-cr-00117-TAV-HBG Document 98 Filed 02/05/21 Page 3 of 3 PageID #: 1414
